Citation Nr: 1201484	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  11-18 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for right posterior tibial tendonitis with flexor-hallucis/flexor digiterum longus tendinitis (right leg and ankle disability).

5.  Entitlement to service connection for right leg deep vein thrombosis (DVT).


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney-At-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from July 1993 to July 1995.  As a member of the Army National Guard, he served on active duty from December 2003 to April 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2009 and February 2011 rating decisions by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

The August 2009 decision confirmed a prior denial of service connection for PTSD; the decision was itself a reconsideration of a May 2009 decision which reopened and denied a claim of service connection for PTSD.  The issue has been recharacterized to encompass all currently diagnosed psychiatric disorders and better reflect the Veteran's allegations.  The Veteran, as a layperson, is not competent to distinguish among competing diagnoses, and so a claim of service connection for one psychiatric disorder is considered a claim for all.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The February 2011 decision denied entitlement to service connection for a lumbar spine disability, right leg DVT, and a right lower leg and ankle disability.  The Veteran has disagreed with those denials, but no statement of the case has been issued.

The Veteran testified at an August 2011 hearing before the undersigned Veterans Law Judge at the RO (Travel Board) solely as to the issue of service connection for an acquired psychiatric disorder.  A transcript of the hearing is associated with the claims file.

The issues of service connection for an acquired psychiatric disorder, a lumbar spine disability, right leg DVT, and a right lower leg and ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Service connection for PTSD was denied in an unappealed April 2007 rating decision on the grounds that no current diagnosis or in-service stressor was shown; the denial became final in April 2008.

2.  Evidence received since April 2007 includes service department personnel records which are relevant to the issue on appeal.


CONCLUSION OF LAW

New and material evidence having been received, the criteria for reconsideration of the previously denied claim of service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2011).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought with respect to the reopening the psychiatric disability claim.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.  

New and Material Evidence

Although the RO reopened the claim of service connection for an acquired psychiatric disorder in the May 2009 rating decision, the Board is required to first consider whether new and material evidence had been presented before the merits of claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Notwithstanding the foregoing, when VA receives additional, relevant service records that existed and had not been associated with the claims file when VA first decided the claim, VA must reconsider the claim de novo, from the date of the original claim. 38 C.F.R. § 3.156(c).

Service connection for PTSD was denied in an April 2007 rating decision on the dual grounds that no current diagnosis of PTSD was shown, and there was no evidence of a verified stressor.  Evidence at that time included VA treatment records from December 2005 to September 2006, and service treatment records (STRs) for both periods of active duty service.

Since that time, VA has obtained and associated with the claims file service personnel records for both periods of the Veteran's active duty service.  These records existed and were available at the time of the April 2007 decision; they were not requested.  The records are relevant to the claim of service connection for PTSD because reports of his duty stations, awards or ribbons, military occupational specialties (MOS), and participation in any campaigns would potentially have a bearing on verification of any stressor allegation made by the Veteran.  By rule, these relevant service department records require de novo reconsideration of the Veteran's previously denied claim of service connection for an acquired psychiatric disorder.

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.


ORDER

Additional relevant service records have been received and the claim of service connection for an acquired psychiatric disorder is reconsidered.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims, and for due process.  38 U.S.C.A. §§ 5103A, 7105; 38 C.F.R. §§ 3.159, 19.26.

Acquired Psychiatric Disorder

In filing his initial claim of service connection for a mental disorder, the Veteran stated he "wished to be evaluated for what I feel is" PTSD.  While he referred specifically to PTSD, it is clear that he was including in his claim all psychiatric symptoms and diagnoses he was experiencing.  The issue has been recharacterized to reflect this, as well as current legal precedent.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

While records appear to establish the presence of a current psychiatric disorder, the exact diagnosis is unclear.  The Veteran was afforded a VA examination in May 2011.  The examiner properly recognized that the Veteran's stressor allegations were established under current regulations.  However, the examiner indicated that while some PTSD symptoms were present, a diagnosis of PTSD was not warranted.  He diagnosed Adjustment Disorder with Depressed Mood.  VA treatment records reflect diagnoses of adjustment disorder, depressive disorders, and PTSD.  The basis for the PTSD diagnosis in treatment records is not set forth.  On remand, examination is required to clearly identify the current psychiatric diagnosis.  
Further, the May 2011 VA examination focused entirely upon PTSD; no opinion was requested or offered regarding a possible nexus between any other diagnosed condition and service.  The examiner did indicate that some portion of current symptoms may be related to service, but the statements are too vague to provide an adequate basis for adjudication.  On remand, a clear opinion regarding a nexus to service for all current diagnoses is required.

Finally, there is some indication that current psychiatric difficulties may be related to ongoing physical problems, some of which are currently claimed to be service connected.  The claims are therefore inextricably intertwined, and the other pending appeals must be addressed prior to adjudication of the mental disorder claim.  

Lumbar Spine, Right Leg DVT, Right Lower Leg and Ankle

Service connection for these conditions was denied in a February 2011 rating decision.  In April 2011 the Veteran, through his attorney representative, filed a notice of disagreement (NOD) with the denials.  The RO then issued an appeal election letter asking the Veteran to select either the traditional or Decision Review Officer (DRO) appellate process.

A review of the claims file and VA electronic records does not indicate that a statement of the case has been issued with respect to these issues; the delay may be due to the simultaneous processing of the psychiatric disorder claim.  Nevertheless, when an NOD has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus a remand is required for issuance of an SOC and to provide the Veteran the opportunity to perfect an appeal.  38 U.S.C.A. § 7105 ; 38 C.F.R. § 19.26; See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Obtain updated complete VA treatment records from the medical center in Memphis, TN, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of June 2011 to the present.

2. Schedule the Veteran for a VA mental disorders/initial PTSD examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner must identify all current acquired psychiatric disorders.  The examiner must opine as to whether it is at least as likely as not that any currently diagnosed psychiatric disorder is caused or aggravated by service.  The examiner is to consider service related stressors to be verified.  If any currently diagnosed condition is due to (caused or aggravated by) another diagnosed medical condition, the underlying condition should be specified.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Provide the Veteran an SOC which addresses the issues of entitlement to service connection for a lumbar spine disability, right leg DVT, and a right lower leg and ankle disability.  If a substantive appeal is timely filed, the issues should be certified to the Board.

4.  Review the claims file to ensure that all of the foregoing requested development is completed and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental SOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


